Citation Nr: 1747103	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-18 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1998 to January 1999, from May 2003 to February 2004, and from October 2006 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD, depression and a traumatic brain injury.

In July 2014, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in a September 2015 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective November 18, 2014.  Thereafter, in an October 2016 rating decision, the RO increased the rating for PTSD to 100 percent disabling, effective July 14, 2016.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for PTSD.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The record currently available to the Board indicates that in April 2016, the Veteran filed a notice of disagreement with the effective date for the award of service connection for PTSD.  In a September 2017 rating decision, the RO awarded an earlier effective date of July 22, 2013.  A Statement of the Case addressing the effective date issue was provided to the Veteran in September 2017.  The record currently available to the Board, however, contains no indication that the Veteran has submitted a substantive appeal (VA Form 9) regarding that matter.  Thus, the issue is not in appellate status.  

Although it appears that all of the Veteran's psychiatric symptoms are, at present, considered in rating his service-connected PTSD, cf. Mittleider v. West, 11 Vet. App. 181 (1998) and Clemons v. Shinseki, 23 Vet. App. 1 (2009), in September 2017, the RO issued a Supplemental Statement of the Case addressing the issue of entitlement to service connection for depression.  Because neither the Veteran nor his attorney has withdrawn that issue from appeal, the Board must proceed under the assumption that the Veteran wishes to continue to pursue that matter.  Should the Veteran wish to withdraw this matter from appeal, he should so notify the RO in writing.  

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A TBI, or residuals thereof, has not been present during the period of the claim.  


CONCLUSION OF LAW

The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The Veteran seeks service connection for a TBI.  Specifically, he contends that he suffered a TBI as a result of bumping his head in Humvees during service in Afghanistan.  See July 2010 VA TBI Examination Report.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a TBI.  

Service treatment records are negative for complaints of or treatment for a TBI or residuals thereof.  Notably, in a January 2008 post-deployment health assessment, the Veteran denied involvement in any event that caused a blow to the head or neck whiplash.  

The Veteran underwent a VA TBI examination in July 2010.  Following evaluation of the Veteran, the examiner diagnosed tension headaches.  He determined that it is less likely as not that the Veteran has a TBI that was caused by or a result of bumping his head in Humvees during active service.  In this regard, the examiner noted that there is no evidence that the Veteran suffered a head injury.  Additionally, the Veteran denied a head injury on his post-deployment physical.  Further, he was never seen for a TBI nor has he been diagnosed with a TBI.  The examiner indicated that the Veteran's symptoms of headaches, irritability, and mild memory impairment can be attributed to his depression, anxiety, and substance abuse.  

Post-service medical records are also negative for a diagnosis of a TBI or residuals of a TBI.  The Board observes that a January 2015 MRI of the brain revealed no acute intracranial abnormality.  In a January 2016 VA addendum medical opinion, the attending physician opined that there was no diagnosis of a TBI.  

In the report of a November 2014 VA medical opinion, the examiner indicated that the appellant did not have a diagnosed TBI.  In so finding, he noted that a possible TBI was ruled in a neuropsychological evaluation.  

After carefully considering the record on appeal, the Board finds that the evidence does not establish that the Veteran currently has a TBI nor has he had the claimed condition at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed condition.  The Board has carefully considered the Veteran's reports that he suffered a TBI during his deployment in Afghanistan.  The clinical evidence, however, shows that a TBI was not identified during military service.  Notably, in the post-deployment assessment, the Veteran specifically denied any injury to the head.  Moreover, post-service medical evidence does not demonstrate a diagnosis of the disability.  The record contains no indication that at any time following separation from military service that the Veteran has been diagnosed with a TBI or residuals of a TBI.  

The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011). In this case, the Veteran's statements that he sustained a traumatic brain injury when he hit his head relate to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Even if the Veteran were competent to testify that he has a traumatic brain injury, the probative value of his general lay assertions are of lesser probative value than the reasoned opinion of the trained VA examiners who conducted examinations of the Veteran and found that he did not have a traumatic brain injury.

The Board also observes that the Veteran has reported that he suffers headaches as a result of the in-service TBI.  However, as detailed herein, the July 2010 VA examiner opined that the reported headaches are related to the Veteran's psychiatric disabilities and not his claimed TBI.  Again, the Board assigns more probative value to the conclusions of the examiners than to the lay assertions of the Veteran.  

In summary, the record contains no indication that a TBI, or residuals thereof, has been present at any time since the filing of the Veteran's service connection claim.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any probative evidence showing that the Veteran currently has a TBI, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a traumatic brain injury (TBI) is denied.  


REMAND

The issue of entitlement to service connection for an acquired psychiatric disorder was remanded by the Board in July 2014 to obtain an addendum medical opinion.  Specifically, the VA examiner who conducted the July 2010 VA PTSD examination was to identify all psychiatric disorders that have been present since October 2009.  Thereafter, he was to provide an opinion regarding the nature and etiology of the diagnosed conditions.  

An addendum VA medical opinion was provided in November 2014.  The examiner noted diagnoses of PTSD and depression and provided the requested medical opinions.  The Board observes that at the time of the July 2010 VA examination, the examiner diagnosed anxiety disorder.  However, in the November 2014 addendum medical opinion, the examiner did not provide an etiological opinion for the diagnosed condition. 

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's psychiatric disorders other than PTSD.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary.

The examiner should identify all acquired psychiatric disabilities diagnosed since September 2009, to include depression and anxiety disorder.  Thereafter, for each diagnosed acquired psychiatric disorder, the examiner is to provide an opinion as to whether any such disorder had its inception in or is otherwise causally related to any period of active duty or causally related to or aggravated by any service-connected disability, to include PTSD.  

The examiner must provide a comprehensive rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In providing the requested opinions the examiner must discuss the July 2010 VA medical opinion indicating that the Veteran's PTSD symptoms were subsumed under his anxiety disorder.

2.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


